ORDER DENYING CONTINUANCE
THOMAS C. BRITTON, Bankruptcy Judge.
This adversary complaint was filed on July 10. As is required by B.R. 704(a), this case was on that day set for trial on August 4. The complaint, under 11 U.S.C. § 523(a)(2)(A) seeks an exception from discharge on specifically pleaded grounds of fraud.
On July 27, plaintiff moved for a continuance on the ground that State authorities are investigating and may prosecute the debtors for fraud. It is not alleged that that fraud relates to this plaintiff or the allegations in this complaint. If it did, the elements and requisite proof required in the State’s administrative or criminal prosecutions are not those applicable to this case.
Furthermore, such inquiries, trials and appeals can and do frequently require more than a year to run their course. The time for plaintiff to plead his grounds for nondis-chargeability is limited by B.R. 409(a)(2) and that time expired on April 25 in this case. If plaintiff learns of new grounds through the State’s investigation, he cannot now assert those grounds.
Finally, the motion for continuance does not comply with Local Rule 4.
For each of the foregoing reasons, the motion is denied. The matter will be tried at the time already provided.